Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), effective as of October 5, 2011,
by and between XPO Logistics, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and Gregory W. Ritter (“Employee”).

WHEREAS, the Company desires to employ Employee and Employee desires to accept
such employment with the Company, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:

1. Term and Duties. (a) Term. The term of Employee’s employment hereunder (the
“Term”) shall begin on October 5, 2011 (the “Start Date”) and shall end on
September 2, 2016. Notwithstanding the foregoing, the Term may be earlier
terminated by either party in accordance with the terms of Section 4 of this
Agreement, and the Term shall automatically expire on the last day of the Term
(the “Expiration Date”) without notice required by any party to the other.

(b) Employment Duties. Employee shall perform such duties as assigned from time
to time by the Chief Executive Officer of the Company (the “CEO”) or the Chief
Operating Officer of the Company (the “COO”), which may include without
limitation: (i) assistance with establishing, integrating and overseeing
brokerage operations in various cities throughout the U.S.; (ii) assistance with
the supervision of Bounce Logistics, Inc., a wholly owned subsidiary of the
Company; (iii) conducting due diligence with respect to potential acquisitions
of brokerage-related businesses and operations; and (iv) assistance with
improving any acquired brokerage-related businesses and operations.

(c) Title, Full Time Service and Other Activities. During the Term, Employee
shall have the title Senior Vice President, Brokerage Operations and, excluding
any periods of paid time-off or approved sick leave to which Employee is
entitled, Employee shall devote his full working time, energy and attention to
the performance of his duties and responsibilities hereunder and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. During the Term, Employee may not, without the prior written
consent of the COO, directly or indirectly, operate, participate in the
management, operations or control of, or act as an employee, officer,
consultant, partner, member, agent or representative of, any type of business or
service other than as an employee and member of the Company. It shall not,
however, be a violation of the foregoing provisions of this Section 1(c) for
Employee to (i) serve as an officer or director or otherwise participate in
non-profit, educational, social welfare, religious and civic organizations or
(ii) manage his personal, financial and legal affairs, in each case so long as
any such activities do not unreasonably interfere with the performance of his
duties and responsibilities to the Company.



--------------------------------------------------------------------------------

(d) Location. During the Term, Employee shall be based primarily in Phoenix,
Arizona, with such travel as the performance of his duties to the Company may
require.

2. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate of $275,000 per
annum (the “Base Salary”).

(b) Annual Bonus. As additional compensation, the Employee shall have the
opportunity to earn a performance-based bonus (“Annual Bonus”) for each year
during the Term of the Employee’s employment commencing in the 2012 fiscal year
targeted at 100% of the Base Salary based upon Employee’s achievement of
performance goals as determined by the Compensation Committee. The performance
goals applicable to the Annual Bonus shall be based on one or more of the
performance criteria set forth in Section 6(e)(iv) of the Company’s 2011 Omnibus
Incentive Compensation Plan. Notwithstanding anything to the contrary contained
herein and without limiting any other rights and remedies of the Company, if
Employee has engaged in fraud or other misconduct that contributes to any
financial restatements or material loss, the Company may require repayment by
Employee of any cash Annual Bonus (net of Employee’s income taxes) previously
paid to Employee, or cancel any earned but unpaid Annual Bonus or adjust the
future compensation of Employee in order to recover the amount by which any
compensation paid to Employee exceeded the lower amount that would have been
payable after giving effect to the restated financial results or the material
loss.

(c) Benefits. During the Term, Employee shall be eligible to participate in the
benefit plans and programs of the Company that are generally available to other
similarly situated employees of the Company, subject to the terms and conditions
of such plans and programs. In addition, in order to facilitate Employee’s
commencement of employment with the Company, Employee shall be entitled to a
cash payment equal to $18,000 payable on or as soon as practicable following the
date of this Agreement.

(d) Paid-Time Off. Employee shall be entitled to 10 days paid-time off and any
holidays that are generally afforded to the Company’s employees, in each case,
per calendar year during the Term, prorated for the portion(s) of any partial
calendar year during the Term. Employee may take paid-time off only with the
consent of the CEO or COO, which consent shall not be withheld unreasonably.

(e) Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of his duties to the Company during the Term upon
the presentation of appropriate statements of such expenses.

 

2



--------------------------------------------------------------------------------

3. Restricted Stock Units. (a) Grant. On or as promptly as practicable following
the date of this Agreement, subject to approval by the Compensation Committee of
the Board of Directors of the Company (the “Board”), the Employee shall receive
50,000 restricted stock units (“RSUs”) of the Company, on the terms set forth
below and on such other customary terms and conditions as the Company may
require.

(b) Vesting and Cancellation. The RSUs shall initially be unvested and, subject
to Employee’s continued employment hereunder, shall vest, solely based on
Employee’s continued employment, in equal annual installments of 20% each
beginning on September 2, 2012 and continuing for the next four anniversaries
thereof. All unvested RSUs shall be forfeited upon the termination of Employee’s
employment with the Company for any reason other than Employee’s death. In the
event that Employee’s employment hereunder terminates due to his death, all
unvested RSUs shall automatically vest and be settled within 30 days following
Employee’s date of death, and any shares issued upon settlement of such RSUs
shall be delivered to Paula K Ritter or to Employee’s estate. No amounts shall
be payable by the Company at any time with respect to any unvested RSUs.

(c) Change of Control. Upon the occurrence of a Change of Control while Employee
is still employed by the Company, all outstanding RSUs shall be 100% vested. For
the purposes of this Agreement, the term “Change of Control” shall have the
meaning ascribed to it in the Company’s 2011 Omnibus Incentive Compensation
Plan.

4. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):

(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1(a) of this
Agreement on the Expiration Date, unless otherwise agreed by the parties, in
which case employment will continue on an at-will basis or pursuant to the terms
of any subsequent agreement between Employee and the Company.

(b) Death. Employee’s employment hereunder shall terminate upon his death.

(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) dereliction of duties or his negligence or failure to
perform his duties hereunder or willful refusal to follow any lawful directive
of the CEO, COO or the Board; (ii) commission of any fraud, embezzlement, theft
or dishonesty, or any deliberate misappropriation of money or other assets of
the Company; (iii) breach of any term of this Agreement or any agreement
governing any of the equity compensation referred to in Section 3 of this
Agreement (the “Equity Compensation”), or breach of his fiduciary duties to the
Company; (iv) any willful act, or failure to act, in bad faith to the detriment
of the Company; (v) willful failure to cooperate in good faith with a
governmental or internal investigation of the Company or any of its directors,
managers,

 

3



--------------------------------------------------------------------------------

officers or employees, if the Company requests his cooperation; and
(vi) conviction of, or plea of nolo contendere to, a felony or any serious
crime; provided that in cases where cure is possible, Employee shall first be
provided a 15-day cure period. If, subsequent to Employee’s termination of
employment hereunder for any reason other than by the Company for Cause, it is
determined in good faith by the CEO that Employee’s employment could have been
terminated by the Company for Cause pursuant to this Section 4(c), Employee’s
employment shall, at the election of the CEO, be deemed to have been terminated
for Cause retroactively to the date the events giving rise to Cause occurred.

(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.

(e) Voluntarily Resignation. Employee may voluntarily terminate his employment
hereunder at any time upon at least 30 days advance written notice to the
Company.

(f) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental incapacity, to perform Employee’s duties for the Company for an aggregate
of 180 days within any period of 12 consecutive months, which inability is
determined to be total and permanent by a board-certified physician selected by
the Company, and the determination of such physician shall be binding upon
Employee and the Company.

(g) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 4(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s employment pursuant to Section 4(b) of this Agreement; (iii) the date
of the Company’s delivery of a notice of termination to Employee or such later
date as specified in such notice in the event of termination by the Company
pursuant to Section 4(c) or 4(d) of this Agreement; (iv) the 30th date following
delivery of Employee’s notice to the Company of his resignation in accordance
with Section 4(e) of this Agreement (or such earlier date as selected by the
Company provided that the Company continues to pay or provide to Employee the
compensation and benefits specified under Sections 2 and 3 of this Agreement
through such 30th date) and (v) the date of a determination of Employee’s
Disability in the event of a termination of Employee’s employment pursuant to
Section 4(f) of this Agreement.

5. Termination Payments. (a) General. Except as otherwise set forth in this
Section 5, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 2 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) to the extent required by law, any unused vacation
accrued through the Date of Termination, and (iii) any unpaid or unreimbursed
obligations and expenses under Section 2(e) of this

 

4



--------------------------------------------------------------------------------

Agreement accrued or incurred through the Date of Termination (collectively
items (a)(i) through (a)(iii) above, the “Accrued Benefits”). The payments
referred to in Sections 5(a)(i) and (ii) of this Agreement shall be paid within
30 days following the Date of Termination. The payments referred to in
Section 5(a)(iii) of this Agreement shall be paid at the times such amounts
would otherwise be paid had Employee’s services hereunder not terminated. Upon
termination of Employee’s employment for any reason, all unvested RSUs shall be
cancelled without payment therefor except as otherwise specifically provided in
Section 3(b) of this Agreement. The payments and benefits to be provided to
Employee under Sections 5(c) and (d) of this Agreement, if any, shall in all
events be subject to the satisfaction of the conditions of Section 5(e) of this
Agreement.

(b) Automatic Expiration of the Term, Voluntary Resignation, Cause or upon
Employee’s Death or Disability. If Employee’s employment is terminated pursuant
to Section 4(a), 4(b), 4(c), 4(e) or 4(f) of this Agreement, the Company shall
have no obligation to Employee (or his estate) other than with respect to the
Accrued Benefits and, solely in the event of a termination upon Employee’s death
pursuant to Section 4(b) of this Agreement, vesting of the RSUs to the extent
set forth in Section 3(b) of this Agreement.

(c) Without Cause. In the event that, either prior to a Change of Control or
more than one year following a Change of Control, the Company terminates
Employee’s employment hereunder without Cause, Employee shall be entitled to:

(i) the Accrued Benefits; and

(ii) a cash payment (the “Severance Payment”) equal to one year’s Base Salary,
as in effect on the Date of Termination (payable as set forth in Section 5(e) of
this Agreement), plus any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and medical and dental coverage for a period of
12 months from the Date of Termination, provided that Employee shall use his
best efforts to secure other employment, at the commencement of which the
benefits under this Section 5(c)(ii), if any, shall cease.

(d) Without Cause Following a Change of Control. In the event that, within one
year following a Change of Control, the Company terminates Employee’s employment
hereunder without Cause, Employee shall be entitled to:

(i) the Accrued Benefits; and

(ii) a cash payment (the “CIC Severance Payment”) equal to three year’s Base
Salary, as in effect on the Date of Termination (payable as set forth in
Section 5(e) of this Agreement), plus any Annual Bonus that the Company has
notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination, and medical and dental
coverage for a period of 36 months from the Date of Termination.

 

5



--------------------------------------------------------------------------------

(e) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 5(c) and 5(d) of this Agreement (other than the Accrued Benefits)
are subject to and conditioned upon (i) Employee having provided, within 30 days
after the Date of Termination (or such greater period as required by law), an
irrevocable waiver and general release agreement in a form satisfactory to the
Company that has become effective and irrevocable in accordance with its terms,
and (ii) Employee’s compliance with Sections 6 and 7 of this Agreement. Employee
shall, upon request by the Company, be required to repay to the Company (net of
any taxes paid by Employee on such payments), and the Company shall have no
further obligation to pay, the Severance Payment or CIC Severance Payment, as
applicable, in the event Employee receives, within six months after the
occurrence of the breach, written notice from the Company that, in the
reasonable judgment of the CEO, Employee has materially breached his obligations
under Section 6 or 7 of this Agreement; provided, however, that, in cases where
cure is possible, Employee shall first be provided a 15-day cure period to
cease, and to cure, such conduct. The Severance Payment, if any, payable
hereunder shall be paid in substantially equal installments over the 12-month
period following the Date of Termination, consistent with the Company’s payroll
practices, with the first installment to be paid within 15 days after the
condition described in Section 5(e)(i) of this Agreement has been satisfied and
with any installments that would otherwise have been paid prior to such date
accumulated and paid in a lump sum on the first date on which payments are made
in accordance with the terms of this sentence. The CIC Severance Payment, if
any, payable hereunder shall be paid in one lump sum within 15 days after the
condition described in Section 5(e)(i) of this Agreement has been satisfied;
provided, however, that, unless the CIC Severance Payment relates to a
transaction that satisfies the requirements of Treas. Reg. § 1.409A-3(i)(5), any
portion of the CIC Severance Payment that constitutes deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), will be paid at the earliest date that is permitted in
accordance with the schedule that is applicable to the Severance Payment.

(f) Forfeiture of RSUs. Notwithstanding anything to the contrary herein and
without limiting any rights and remedies available to the Company under the
terms of this Agreement or otherwise at law or in equity, in the event the
Company terminates Employee’s employment for Cause or if Employee violates the
restrictive covenants set forth in Sections 6 and 7 of this Agreement or engages
in fraud or willful misconduct that contributes materially to any significant
financial restatement or material loss to the Company or any of its affiliates,
the Company may, at any time up to six months after such termination or learning
of such conduct, as applicable, terminate or cancel the RSUs, including any
vested amounts thereof, and require Employee to forfeit or remit to the Company
any amount payable, or the after-tax net amount paid or received by Employee, in
respect of any RSUs; provided, however, that, in cases where cure is possible,
Employee shall first be provided a 15-day cure period to cease, and to cure,
such conduct.

 

6



--------------------------------------------------------------------------------

6. Non-Solicitation. (a) During the Term and during the Restricted Period (as
defined in Section 7(b) of this Agreement), Employee hereby agrees not to,
directly or indirectly, solicit or hire or assist any other person or entity in
soliciting or hiring any employee of the Company, or any of its affiliates (the
“Company Entities”), to perform services for any entity (other than a Company
Entity) or attempt to induce any such employee to leave the service of a Company
Entity, or solicit, hire or engage on behalf of himself or any other person, any
employee of a Company Entity, or anyone who was employed by a Company Entity,
during the twelve-month period preceding such hiring or engagement.

(b) During the Term and during the Restricted Period, Employee hereby agrees not
to, directly or indirectly, solicit, encourage, advise or influence any
individuals, partnerships, corporations, professional associations or other
business organizations that have a business relationship with any Company Entity
during the Term or for the three years thereafter (the “Company’s Clients”) or
to discontinue or reduce the extent of the relationship between the Company
Entities and the Company’s Clients or to obtain or seek products or services the
same as or similar to the Company Entities from any other source not affiliated
with the Company Entities.

7. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement; Cooperation.
(a) Confidentiality. (i) Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), including,
without limitation: any information, observations and data concerning the
business or affairs or operation of the Company Entities developed by Employee
during the Term or which any Company Entity or any of their respective members,
directors, officers, managers, partners, employees, agents, advisors, attorneys,
accountants, consultants, investment bankers, investment advisors or financing
sources at any time furnishes or has furnished to Employee in connection with
the business of any of the Company Entities; the Company’s (and any of its
respective affiliates’) investment methodologies or models, investment advisory
contracts, fees and fee schedules or investment performance (“Track Records”);
technical information or reports; brand names, trademarks, formulas; trade
secrets; unwritten knowledge and “know-how”; operating instructions; training
manuals; customer lists; customer buying records and habits; product sales
records and documents, and product development, marketing and sales strategies;
market surveys; marketing plans; profitability analyses; product cost;
long-range plans; information relating to pricing, competitive strategies and
new product development; information relating to any forms of compensation or
other personnel-related information; contracts and supplier lists and any
information relating to financial data, strategic business plans; information
about any other third parties in respect of which any Company Entity has a
business relationship or owes a duty of confidentiality; and all notes,
analyses, compilations, forecasts, studies or other documents prepared by
Employee that contain or reflect any such information and which is not known to
the public generally other than as a result of Employee’s breach of this
Agreement. Without limiting the foregoing, Employee acknowledges and agrees that
the Track Records shall not be the work of any one individual (including
Employee) and are the exclusive property of the Company and its affiliates, as
applicable, and agrees that he shall in no event claim the Track Records as his
own following termination of his employment with the Company.

 

7



--------------------------------------------------------------------------------

(ii) Except as expressly set forth otherwise in this Agreement (including,
without limitation, pursuant to Section 8 of this Agreement), Employee agrees
that he shall not disclose the terms of this Agreement except to his immediate
family and his financial and legal advisors, or as may be required by law or
ordered by a court. Employee further agrees that any disclosure to his financial
and legal advisors will only be made after such advisors acknowledge and agree
to maintain the confidentiality of this Agreement and its terms.

(iii) Employee further agrees that he will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.

(b) Non-Competition. Employee and the Company agree that Employee will occupy a
high-level and unique position of trust and confidence with the Company Entities
and will have access to their Confidential Information, and that they would
likely suffer significant harm from Employee’s competing with them during the
Term and for some period of time thereafter. Accordingly, Employee agrees that
he will not, during the Term and during the Restricted Period, directly or
indirectly become employed by, engage in business with, serve as an agent or
consultant to, become an employee, partner, member, principal, stockholder or
other owner (other than a holder of less than 1% of the outstanding voting
shares of any publicly held company) of, any Competitive Business, or otherwise
perform services relating to the business of any of the Company Entities, or
businesses they are actively considering, at the time of the termination or
during the one year prior to termination (the “Business”) for any Competitive
Business (whether or not for compensation). For purposes of this Agreement,
“Competitive Business” shall mean any individual, employeeship, corporation,
limited liability company, partnership, unincorporated organization, trust,
joint venture or other entity (i) that engages in or may engage in acquisition
related or mergers and acquisition activities related to the transportation or
third-party logistics industry, including, without limitation, researching,
analyzing and evaluating companies for possible investment in or acquisition of,
for itself or clients, (ii) that engages in or may engage in the Business,
including, without limitation, any providers of third-party logistics services,
including, without limitation, freight brokerage, freight forwarding, expediting
or intermodal providers, or firms such as CH Robinson, Expeditors International
of Washington, Inc., Echo Global Logistics Inc., Roadrunner Transportation
Systems and Hub Group Inc., or (iii) that otherwise competes with the Company
Entities anywhere in which the Company Entities engage in or intend to engage in
the Business or where any of the Company Entities’ customers are located.
“Restricted Period” means three years following termination of Employee’s
employment for any reason.

 

8



--------------------------------------------------------------------------------

(c) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate for investment by the Company, or
in which the Company could otherwise have an interest or expectancy (a
“Competitive Opportunity”), or (ii) otherwise is then exploiting any Competitive
Opportunity, Employee shall promptly bring such Competitive Opportunity to the
Company. In such event, Employee shall not have the right to hold any such
Competitive Opportunity for his (and his agents’, employees’ or affiliates’) own
account and benefit or to recommend, assign or otherwise transfer or deal in
such Competitive Opportunity with persons other than the Company.

(d) Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for Employee and utilized
by Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term.

(e) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities or any of its officers, directors, members, partners or
employees (collectively, the “Company Parties”), and to cooperate with the
Company upon reasonable request, in refuting any defamatory or disparaging
remarks by any third party made in respect of any of the Company Parties.
Employee shall not, directly or indirectly, make (or cause to be made) any
comment or statement, oral or written, including, without limitation, in the
media or to the press or to any individual or entity, that could reasonably be
expected to adversely affect the reputation of any of the Company Parties or the
conduct of its, his or their business.

(f) Cooperation. During the Term and thereafter (including, without limitation,
following the Date of Termination), Employee shall, upon reasonable notice and
without the necessity of any Company Entity obtaining a subpoena or court order,
provide Employee’s reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against any Company Entity
that relates to events occurring during Employee’s employment with any Company
Entity as to which Employee may have relevant information (including furnishing
relevant information and materials to the relevant Company Entity or its
designee and/or providing testimony at depositions and at trial), provided that
the Company shall reimburse the Employee for expenses reasonably incurred in
connection with any such cooperation occurring after the termination of
Employee’s employment and provided that any such cooperation occurring after the
Date of Termination shall be scheduled to the extent reasonably practicable so
as not to unreasonably interfere with Employee’s business or personal affairs.

8. Notification of Subsequent Employer. Employee hereby agrees that, prior to
accepting employment with any other person during any period during which the
Employee remains subject to any of the covenants set forth in Section 6 or 7(b),
Employee shall provide such prospective employer with written notice of such
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the Company.

 

9



--------------------------------------------------------------------------------

9. Injunctive Relief. Employee acknowledges that it is impossible to measure in
money the damages that will accrue to the Company Parties in the event that
Employee breaches any of the restrictive covenants provided in Sections 6 and 7
of this Agreement. In the event that Employee breaches any such restrictive
covenant, the Company Parties shall be entitled to an injunction restraining
Employee from violating such restrictive covenant (without posting any bond). If
any of the Company Parties shall institute any action or proceeding to enforce
any such restrictive covenant, Employee hereby waives the claim or defense that
such Company Party has an adequate remedy at law and agrees not to assert in any
such action or proceeding the claim or defense that there is an adequate remedy
at law. The foregoing shall not prejudice the Company’s right to require
Employee to account for and pay over to the Company, and Employee hereby agrees
to account for and pay over, the compensation, profits, monies, accruals or
other benefits derived or received by Employee as a result of any transaction
constituting a breach of any of the restrictive covenants provided in Sections 6
and 7 of this Agreement or to seek any other relief to which it may be entitled.

10. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):

If to the Company:

XPO Logistics, Inc.

429 Post Road

Buchanan, MI 49107

Attention: Chief Executive Officer

with a copy in either case to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

Worldwide Plaza

New York, NY 10019

Attention: Jennifer S. Conway, Esq.

Facsimile: (212) 474-3700

If to Employee:

Gregory W. Ritter

5916 E. Hartford Avenue

Scottsdale, AZ 85254.

or to such other address as any party may designate by notice to the others.

 

10



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements (whether written or oral) with respect to
Employee’s employment. The Company does not make and has not made, and the
Employee does not rely and has not relied on any statement, omission,
representation or warranty, written or oral, of any kind or nature whatsoever,
regarding the Company or the Equity Compensation, including, without limitation,
its or their present, future, prospective or potential value, worth, prospects,
performance, soundness, profit or loss potential, or any other matter or thing
whatsoever relating to whether Employee should purchase or accept any Equity
Compensation and/or the consideration therefor.

(c) Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 10(l)(iv) and
10(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.

(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.

(e) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date hereof: (i) he has the full right, authority
and capacity to enter into this Agreement, (ii) he is ready, willing and able to
perform his obligations hereunder and, to his knowledge, no reason exists that
would prevent him from performing his obligations hereunder, (iii) he is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of his duties and obligations to the Company hereunder during or
after the Term, (iv) he is not bound by any agreement or understanding that
contains restrictions on his, or the Company’s, ability to solicit potential
customers, or solicit or hire potential employees (including, without
limitation, any agreement with any prior employer) and (v) the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default

 

11



--------------------------------------------------------------------------------

under, any existing obligation, commitment or agreement to which Employee is
subject. Employee acknowledges and agrees that nothing in this Agreement shall
(x) entitle Employee to any compensation or other interest in respect of any
activity of Jacobs Private Equity, LLC, a Delaware limited liability company
(“JPE”) or Bradley S. Jacobs other than with respect to the Company;
(y) restrict or prohibit the Company, Bradley S. Jacobs or any of his affiliates
from having business interests and engaging in business activities in addition
to those relating to the Company; or (z) restrict the investments which the
Company, Bradley S. Jacobs or JPE or any of his or its affiliates may make,
regardless of whether such investment opportunity or investment may be deemed to
be a Competitive Opportunity. Employee acknowledges that he has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon Employee by this Agreement, and is in full accord as to the necessity of
such restraints for the reasonable and proper protection of the Confidential
Information, business strategies, employee and customer relationships and
goodwill of the Company Entities now existing or to be developed in the future.
Employee expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, industry scope,
time period and geographic area. Employee agrees to comply with each of the
covenants contained in Sections 6 and 7 of this Agreement in accordance with
their terms, and Employee shall not, and hereby agrees to waive and release any
right or claim to, challenge the reasonableness, validity or enforceability of
any of the covenants contained in Sections 6 and 7 of this Agreement. Employee
further acknowledges that although Employee’s compliance with the covenants
contained in Sections 6 and 7 of this Agreement may prevent Employee from
earning a livelihood in a business similar to the business of the Company
Entities, Employee’s experience and capabilities are such that Employee has
other opportunities to earn a livelihood and adequate means of support for
Employee and Employee’s dependents. Employee acknowledges that the Company has
advised him that it is in his best interest to consult with an attorney prior to
executing this Agreement.

(f) Survival. Employee’s obligations under Sections 6 and 7 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 5, 6, 7, 8
and 9 of this Agreement shall survive the Term and termination of Employee’s
employment.

(g) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 10(g) shall be void.

(h) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term

 

12



--------------------------------------------------------------------------------

or provision of this Agreement is invalid, illegal or incapable of being
enforced by any applicable law or public policy, all other conditions and
provisions of this Agreement shall nonetheless remain in full force and effect
so long as the economic and legal substance of the transactions contemplated by
this Agreement is not affected in any manner materially adverse; provided,
however, that in the event of a final, non-reviewable, non-appealable
determination that any provision of Section 6 or 7 of this Agreement (whether in
whole or in part) is void or constitutes an unreasonable restriction against
Employee, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as may constitute a reasonable
restriction under the circumstances. Subject to the foregoing, upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

(i) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).

(j) Cooperation Regarding Equity Compensation. Employee expressly agrees that he
shall execute such other documents as reasonably requested by the Company to
effect the terms of this Agreement and the issuance of the Equity Compensation
as contemplated hereunder in compliance with applicable law.

(k) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of New
York without reference to its principles of conflicts of law.

(ii) Any claim initiated by the Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the City, County and State of New York administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

(iii) Any claim initiated by the Company arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall, at the election of the Company be resolved in accordance with
Section 10(k)(ii) or (iv) of this Agreement.

 

13



--------------------------------------------------------------------------------

(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the City, County and State of New York; provided,
however, that nothing herein shall preclude the Company from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 10(k) or enforcing any judgment or award obtained by
the Company. Employee waives, to the fullest extent permitted by applicable law,
any objection which he now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 10(k)(iv), and agrees that he shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. Employee agrees that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this
Section 10(k)(iv) shall be conclusive and binding upon Employee and may be
enforced in any other jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY
RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEROF, OR EMPLOYEE’S EMPLOYMENT, OR THE
TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY COURT.

(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.

(l) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.

(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period.

 

14



--------------------------------------------------------------------------------

(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.

(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to the Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.

(m) Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to Employee following termination of Employee’s employment, provided
that the after-tax cost to Employee of such benefits shall not be greater than
the cost applicable to similarly situated executives of the Company who have not
terminated employment.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

(o) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

XPO LOGISTICS, INC.

        by

 

      Name:   Bradley S. Jacobs   Title:   Chief Executive Officer

 

  GREGORY W. RITTER

 

16